Case 1:19-cv-03186-AJN Document 33 Filed 08/0%/19 Page 1 of 2

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors,com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com BO

EPSTEIN DRANGEL LLP Laverne erm a
60 East 42" Street, Suite 2520

New York, NY 10165

Telephone: = (212) 292-5390

Facsimile: (212) 292-539]

Attorneys for Plaintiff

Allstar Marketing Group, LLC

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALLSTAR MARKETING GROUP, LLC,
Plaintiff

Vv.

178623, et al.,
Defendants CIVIL ACTION No.
19-cv-3186 (AJN)

 

 

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Allstar
Marketing Group, LLC (“Allstar” or “Plaintiff’), by its undersigned attorneys, hereby gives
notice of dismissal of all claims against Defendants buguizu, calfelephantLL, huangshixiu718,
jianghuirong, liuxhangle, wangyueyao, Xiu Xiu wolf's leather shoes, zengguowei, zhoumei0622,
ziqiuyishe and zmdphsnhyw in the above-captioned action, with prejudice, and with each party

to bear its own attorneys’ fees, costs and expenses.

 

 
Ease 1:19-ev-03186-AJN Document 38 Filed 08/02/19 Page 2 of 2

Dated: August 6, 2019 Respectfully submitted,

EPSTEIN DRANGEL LLP

  

BY:

 

Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: = (212) 292-5390
Facsimile: (212) 292-5391
Attorney for Plaintiff

Allstar Marketing Group, LLC

It is so ORDERED.

Signed at New York, NY on Ac Ars L , 2019

 
  

oy “Nathan
United States District Judge

 

 
